DETAILED ACTION

Applicant’s response to the election/restriction requirement received on 7/25/22 has been entered. Claims 42-61 are pending in the application. 
Applicant’s election of Group I, and the species SEQ ID NO:115 as HC-CDR1, SEQ ID NO:117 as HC-CDR3, and SEQ ID NO:225 as LC-CDR3 without traverse is acknowledged.  Claims 49 and 61 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention-claim 61, or species-claim 49, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/22. Claims 42-48, and 50-60 are currently under examination based on the elected species of antibody comprising SEQ ID NO:115 as HC-CDR1, SEQ ID NO:117 as HC-CDR3, and SEQ ID NO:225 as LC-CDR3. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 4/18/19, 6/21/19, 7/31/20, 2/8/21, 4/29/21, and 9/30/21 are in compliance with the provisions of 37 CFR 1.97, and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-48, and 50-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a human antibody agent that comprises a human variable domain that binds to human CD19 comprising the human heavy chain variable region sequence set forth in SEQ ID NO:30, SEQ ID NO:36, and SEQ ID NO:56 and the human light chain variable region sequence set forth in SEQ ID NO:30, SEQ ID NO:36, and SEQ ID NO:56, nucleic acids and vectors encoding said human CD19 specific antibody agent, and cells expressing said CD19 specific antibody agent, does not reasonably provide enablement for any and all antibody agents that bind to human CD19 with the specified CDR sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Independent claim 42 as written is broadly drawn to a genus of antibody agents with a specific combination of elected CDRs-namely HC-CDRs and LC-CDRs with the amino acid sequences of  SEQ ID NOS: 115-117 and 223-225 respectively- which bind to human CD19. The claims as written thus encompass any sequence of heavy chain and light chain framework residues from any species. However, the specification provides detailed disclosure that HC-CDRs with the sequences of SEQ ID NOS: 115-117, and LC-CDRs with the sequences of SEQ ID NOS: 225-227 were identified from a single specific scFv antibody variable region with the sequence set forth in SEQ ID NO:30. This scFv antibody species, dubbed clone 5 in the instant specification, was isolated through screening of a human scFv antibody phage display library (the ALPHA scFv phage display library) for specific binding to native conformation human CD19. The specification discloses that a clone 5 scFv specifically recognizes the native conformation of human CD19 including human CD19 on the surface of cells. It is further noted that the specification is specifically drawn to the identification and use of human antibody agents. The specification does not teach any non-human antibodies with the recited HC-CDR and LC-CDR sequences, or teach methods to make non-human antibodies with the recited HC-CDR and LC-CDR sequences. Further, the specification does not sufficient guidance as to how the presence of non-human framework sequence from any species of animal would affect the binding of the resulting antibody. While the specification does provide limited guidance for several specific mutations to the framework sequence of clone 5, the specification does not provide any specific guidance for altering any and all framework regions of SEQ ID NO: 30 without altering the binding of the antibody to human CD19. The working examples, in fact, demonstrate the unpredictability in determining the effects of even a single mutation to the framework of an antibody on antibody binding. The working examples disclose that the generation of a random mutagenesis library of scFvs based on clone 5 comprising 5X10-8 unique phage clones. Of these, the specification reports a number of different point mutations in either a framework amino acid, a CDR amino acid, or both observed in 15 different mutated clones. Further testing was required to determine the effects of these mutations, and the specification reports only 5 of the 15 exhibited CD19 specific binding. Of these, it is noted that while clones 5-1, 5-2, 5-9, 5-11, 5-13 had only one, or at most two mutations in the framework regions, no mutations were shared by these clones, and of these 5, only clones 5-1, 5-9, and 5-13 exhibited CD19 specific binding similar to the parental clone 5. Thus, while the specification discloses clone 5, whose heavy and light chain variable region sequences are set forth in SEQ NO:30 and which comprises CDR SEQ IDS 115-17 and 223-225, and two additional clones 5-1 (SEQ ID NO:36) and 5-9 (SEQ ID NO:56) with single point mutations which also comprise CDR SEQ IDS 115-117 and 223-225, the specification does not provide sufficient guidance as to additional framework residues in either the heavy or light chain variable region sequence present in SEQ ID NO:30 which can be mutated without adversely affecting CD19 binding and specificity.  
Turning to the state of the art, the art at the time of filing teaches that antibody specificity and binding to antigen epitopes is largely determined by complementarity determining regions (CDRs). There are 6 CDRs produced by the pairing of heavy and light chain variable regions in an intact antibody. While the heavy chain CDR3 region has been implicated as being crucial for defining antigen specificity of an antibody, the art teaches that both CDRs and framework regions (FRs) in the heavy and light chain also contribute to and affect antigen specificity and affinity.  The prior art at the time of filing does not teach any specific CD19 binding motif or domain shared among all antibodies which bind to CD19, nor does the prior art at the time of filing teach that specific residues at specific positions in the antibody heavy chain or light chain are either essential or non-essential to the binding of any and all antibodies. Instead, the prior art at the time of filing is replete with teachings that while the overall structure between antibodies is shared, the structure of the antigen binding region of an antibody and the residues involved in binding to its cognate antigen are unique to each antibody and can involve residues both within any one or all of the heavy and light chain CDRs and framework regions (see for example, Vajdos et al. (2002) J. Mol. Biol., Vol. 320, 415-428, Chen et al. (1992) J. Exp. Med., Vol. 176, 855-866, and Sela-Culang et al. (2013) Frontiers in Immunology, Vol. 4, pages 1-13). Vajdos et al. teaches that residues in both the CDRs and framework regions of antibodies can be important for antigen recognition and binding, and discloses attempts to identify key residues in the antigen binding site of the Fab2C4 antibody for its peptide epitope derived from the extracellular domain of the human oncogene ErbB2 (Vajdos et al., pages 416-418). Vajdos et al. teaches that two different mutagenesis strategies were used to identify key residues in peptide binding- shotgun alanine scanning mutagenesis and shotgun homolog-scanning mutagenesis- and report that the results of the two methods in combination three dimensional crystal structure of the Fab2C4 antibody provided distinct yet complementary view of key residues in binding between the antibody and antigen (Vajdos et al., page 417, Figure 1 and Table 2).  As can be seen in Figure 1, each method identified different key residues, with some overlap. Vajdos et al. states that key residues for binding are present in both the heavy and light chain and include both solvent exposed and buried residues, where the buried residues may act as essential scaffolding residues that maintain the structural integrity of the antigen binding site (Vajdos et al, page 423). Thus, Vajdos demonstrates that identification of key residues in an antibody that affect antigen binding and are not tolerant of modification, or which may only tolerate certain modifications, is a labor intensive process which cannot be predicted a priori.  Chen et al. provides the results of random point mutation mutagenesis of the heavy chain CDR2 in the PC-specific T15 antibody and demonstrates that mutations in this CDR alone can abrogate binding and further that increasing the number of mutations within this one CDR results in a significant increase in non-binding mutants, from approximately 7% nonbinding mutants with 1 mutation to 58% nonbinding mutants with 2 mutations in HCDR2 (Chen et al., pages 855-859, Table 2).Chen et al. also demonstrated that mutations in at least 5 residues in this CDR2 were important in antigen binding (Chen et al., page 855). Thus, Chen et al., like Vajdos et al. demonstrates that mutations affecting antigen binding in antibody chains cannot be determined a priori, and further teaches that increasing the number of mutations within a CDR substantially increases the chances of generating a non-binding mutant. Sela-Culang et al., in a recent review of the structural basis of antibody-antigen recognition teaches that some off-CDR residues can contribute critically to the interaction of the antibody with antigen (Sela-Culang et al. (2013) Frontiers in Immunology, Vol. 4, pages 1-13, page 1). Sela-Culang et al. teaches that in some antibodies framework residues contribute to the antigen binding site, and in other antibodies, the frame work residues affect the antigen binding site indirectly by shaping the antigen binding site (Sela-Culang et al., page 7). In fact, Sela-Culang et al. teaches that constructing an antibody using only the CDRs from an known antigen-specific antibody usually results in a significant drop or a complete loss of binding of the antibody to its antigen (Sela-Culang et al., page 7). Sela-Culang et al. further teaches that different CDR identification methods may often identify radically different stretches as “CDRs”, indicating that CDRs are not well defined and thus are not necessarily a good proxy for the binding site (Sela-Culang et al., page 8). Thus, Sela-Culang et al. provides additional evidence that the generation of mutants of a known antibody with known heavy and light chain sequences cannot be predicted a priori, including mutations within the framework regions of the antibody. Therefore, the prior art at time of filing clearly teaches that the effects of the introduction of any one or more mutations into any one of the six CDR or the framework region of an antibody cannot be predicted from the sequence of the antibody alone.
Therefore, as the prior art teaches the unpredictability of making an antibody moiety using only the purported CDR heavy and light chain sequences derived from a complete heavy and light chain antibody sequence with known antigen specificity that exhibits the same or similar antigen specificity and affinity as the parent antibody, the teachings of the prior art that residues important in antigen binding and specificity can be present in any CDR and framework region of both the light chain and heavy chain, that important residues in binding are different for each antibody, and that the position of such residues and the effects of mutation in these and other residues cannot be determined a priori , the limited guidance in the specification for residues that maintain the antigen specificity and affinity of clone 5, and the breadth of the claimed antibody agents, it would have required undue experimentation to make and use the genus of products claimed. 

				Prior Art

The claims are considered free of the prior art of record as the prior art does not teach an antibody with the specific combination of CDRs-namely HC-CDRs 1-3 and LC-CDRs 1-3 with the amino acid sequences of  SEQ ID NOS: 115-117, and 223-225 respectively, or teach or suggest that an antibody with these CDR sequences will specifically bind to human CD19. 

In addition, please note that at this time, based on the elected species of CDRs, neither double patenting nor obviousness-type double patenting applies between the instant claims and the claims 1-19 in U.S. Patent 10,301,388.  

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633